DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Regarding rejection on claims 6 and 15, applicant argued that neither prior arts teach claimed invention because Tran in view of Springenberg do not require an unknown class, such as a non-human face, to generate an output image.
However, examiner respectfully disagrees.  In argued claims, “a target object of an unknown class” is ambiguous because “unknown class” does not limit property of “target object”.  The “target object” may have more than one known classes and more than one unknown classes (e.g., appearance, substance, application, etc.).  And, later claimed “source 
Thus, rejections are proper and maintained.

Nevertheless, in considering intended application of instant application, a newly found prior art, Siarohin et al. (“Deformable GANs for Pose-based Human Image Generation”) covers argued claims 6 and 15 as well.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7, 9-11, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (“Disentangled Representation Learning GAN for Pose-Invariant Face Recognition”) in view of Springenberg (“Unsupervised and Semi-supervised Learning with Categorical Generative Adversarial Networks”).
To claim 6, Tran teach a computer-implemented method, comprising: 
receiving a digital representation of an image including an object in a first pose (section 1 paragraph 3 lines 9-10, paragraph 4 lines 2-3); and 
inferring, using a neural network, an output image representing the object in a second pose (abstract, section 1 paragraph 5 lines 12-13; section 3.3 lines 2-3 after equation 6), wherein the neural network includes a conditional generator and an adversarial discriminator (section 1 paragraph 3, Fig. 1) for extracting a class-invariant representation of the second pose (section 1 paragraph 6 lines 4-6) and a class-specific representation of an appearance of the object (section 1 paragraph 4 lines 10-12).
But, Tran do not expressly disclose said object an unknown class.
However, it would have been obvious because Tran teach employing side information such as pose and illumination in addition to the class labels similar to semi-supervised GAN (page 1285 section 3.2 Single-Image DR-GAN), wherein said semi-supervised GAN generalizes GAN to learn a discriminative classifier where D is trained to not only distinguish between real and fake, but also classify the images (page 1284 section 2 Prior Work), which makes input image unclassified or unknown.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Springenberg into the method of Tran, in order to further detail in input and function of GAN.

To claim 15, Tran and Springenberg teach a system as explained in response to claim 6 above.



To claims 7 and 16, Tran and Springenberg teach claims 6 and 15.
Tran teach wherein the neural network was not trained using images of an object class of the object (section 4.1).

To claims 9 and 18, Tran and Springenberg teach claims 6 and 15.
Tran teach wherein the neural network is a generative adversarial network (GAN) (section 1 paragraph 3).

To claims 10 and 19, Tran, Springenberg and Kim teach claims 6 and 15.
Tran teach further comprising: extracting a class-invariant representation of the second pose using a content encoder of the conditional generator; and extracting the class-specific latent representation of an appearance of the target object using a class encoder of the conditional generator (obviously encoder is required for achieving taught extraction processes throughout Official Notice is taken).

To claims 11 and 20, Tran, Springenberg and Kim teach claims 6 and 15.
Tran teach further comprising: normalizing, by a normalization layer of the adversarial discriminator, layer activations to zero mean and unit variance distribution; and de-normalizing the normalized layer activations using an affine transformation (obvious design option which is well-known in the art, which would have been obvious to incorporate for GANs preference, hence Official Notice is taken).

To claim 13, Tran, Springenberg and Kim teach claim 6.
Tran teach wherein the conditional generator includes a content encoder comprising a plurality of convolutional layers followed by a plurality of residual blocks, and wherein the conditional generator includes a class encoder comprising a plurality of convolutional layers followed by an average pooling layer (though Tran do not expressly disclose specific layer structural order, convolutional followed by residual or pooling layers is conventional and well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate by preference, hence Official Notice is taken).

To claim 14, Tran, Springenberg and Kim teach claim 13.
Tran teach further comprising: causing the average pooling layer to average activations across spatial dimensions before averaging activations across a set of images (section 3.3, wherein Official Notice is taken).



Claims 1-5, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (“Disentangled Representation Learning GAN for Pose-Invariant Face Recognition”) in view of Springenberg (“Unsupervised and Semi-supervised Learning with Categorical Generative Adversarial Networks”) and Kim et al. (US2018/0314716).
To claim 1, Tran teach a computer-implemented method, comprising: 
receiving an input image including a representation of a target object of an unknown type and having a first pose (section 1, paragraph 3 lines 9-10, paragraph 4 lines 2-3); 
receiving indication of a source image including a representation of a source object of a source class, the source object of the source image having a second pose (section 1, paragraph 3 lines 10-11; paragraph 4 lines 2-3, pose codes can be extracted from images, e.g., section 3.4); 
providing the input image to a neural network (section 3), the neural network trained using images of a plurality of object classes, to extract a class-invariant representation of the second pose (section 1 paragraph 6, lines 4-6) and a class-specific latent representation of an appearance of the target object (section 1, paragraph 4 lines 10-12); and 
inferring an output image representing the target object in the second pose (abstract, section 1, paragraph 5 lines 12-13; section 3.3, lines 2-3 after equation 6).
But, Tran do not expressly disclose said input image is an unknown class; providing the source image to said neural network, including the source class.

	Kim further teach a GAN-based method for learning cross domain relations, wherein direct transfer of features/attributes between images of different classes/domains is proposed (paragraphs 0011-0016, 0060, corresponds to Tran’s teaching in extracting pose information from images).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Springenberg and Kim into the method of Tran, in order to improve relation extraction training with more image inputs of different domains.




To claim 2, Tran, Springenberg and Kim teach claim 1.
Tran, Springenberg and Kim teach wherein the neural network is a generative adversarial network (GAN) including a conditional image generator and a multi-task adversarial discriminator (section 1 paragraph 3 of Tran).

To claim 3, Tran, Springenberg and Kim teach claim 2.
Tran, Springenberg and Kim teach further comprising: extracting the class-invariant representation of the second pose using a content encoder of the conditional image generator; Official Notice is taken).

To claim 4, Tran, Springenberg and Kim teach claim 2.
Tran, Springenberg and Kim teach further comprising: normalizing, by a normalization layer of the multi-task adversarial discriminator, layer activations to zero mean and unit variance distribution; and de-normalizing the normalized layer activations using an affine transformation (obvious design option which is well-known in the art, which would have been obvious to incorporate for GANs preference, hence Official Notice is taken).

To claim 5, Tran, Springenberg and Kim teach claim 1.
Tran, Springenberg and Kim teach further comprising: performing adversarial training of the neural network to translate poses between the plurality of object classes (paragraphs 0011-0016, 0060 of Kim, train to translate between different domains, which would have been obviously incorporated into method of Trans for translating poses).

To claims 8 and 17, Tran, Springenberg and Kim claims 6 and 15.
Tran, Springenberg and Kim teach further comprising: performing unsupervised training of the neural network using a training data set containing a plurality of images of multiple object classes, wherein the neural network learns to translate poses between the object classes (as explained in responses to claims 1 and 5 above).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (“Disentangled Representation Learning GAN for Pose-Invariant Face Recognition”) in view of Springenberg (“Unsupervised and Semi-supervised Learning with Categorical Generative Adversarial Networks”) and Huang et al. (“"ARBITRARY STYLE TRANSFER IN REAL-TIME WITH ADAPTIVE INSTANCE NORMALIZATION").
To claim 12, Tran and Springenberg teach claim 11.
But, Tran and Springenberg do not expressly disclose further comprising: feeding class latent code to an adaptive instance-norm (AdaIN) decoder configured to decode the class latent code to a set of mean and variance vectors functioning as new means and variances for the respective channels in a respective AdaIN residual block of an image decoder of the neural network.
	Huang teach using adaptive instance normalization layer for the purpose of decoding feature representation in order to reconstruct images (section 1 paragraph 3 lines 6-10; section 3 paragraph 2 lines 1-6; section 5.1 paragraph 1 lines 4-7), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Tran and Springenberg, in order to improve image reconstruction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669

/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 6, 2021